Citation Nr: 1801077	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher L. Loicano, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida (Agency of Original Jurisdiction (AOJ)). 

The Veteran testified at a Board hearing at the RO before the undersigned in December 2016.  A transcript of the proceeding is of record. 


FINDING OF FACT

The Veteran manifests an acquired psychiatric disorder, to include PTSD, etiologically related to a corroborated in-service occurrence or event.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Criteria

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110; 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

There are particular requirements for establishing PTSD in 38 C.F.R. §3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). In order to be entitled to service connection for PTSD, there must be medical evidence of PTSD, medical evidence that establishes a link between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §3.304(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Corroboration of the stressor is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service. 38 C.F.R. §3.304(f)(3). Corroboration of the existence of a stressor is also not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience. 38 C.F.R. §3.304(f)(1), (2), (4). Corroboration of the existence of an in-service stressor is necessary in all other cases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he suffers from PTSD as a result of his combat experience in Vietnam. He specifically cites to several instances from his combat service that make him emotional, including one occurrence whereby the Veteran engaged in hand-to-hand combat with an enemy soldier after the man tried to strangle the Veteran by his dog tags and the Veteran had to stab him multiple times with a Bowie knife, killing him. See February 2014 Medical Treatment Record; see also December 2016 Hearing Testimony. The Veteran further contends that he experiences nightmares relating to his service in Vietnam as infrequently as every few weeks, to as often as two or three times a week. See February 2014 Medical Treatment Record. He reported to his psychologist that his symptoms have been present since returning back from Vietnam and were particularly bad during that period, and while they were managed intermittently by work distraction through the years, the symptoms were exacerbated post-retirement when he had more time to dwell on past experiences. Id. 

Evidence in the record supports a finding that the Veteran was exposed to fear of hostile enemy activity. Specifically, the Veteran's DD-214 notes that he received the Vietnam Service Medal, which indicates he served in Vietnam. See Discharge from Active Duty DD-214. His Service Personnel Record indicates that he served in Vietnam from June 1966 to June 1967. See April 2014 Military Personnel Record. By letter dated January 2014, the Veteran's treating VA clinician, a clinical psychologist, found that the Veteran manifested PTSD based on fear of exposure to hostile enemy activity based upon interview, review of records and psychological testing. This meets the stressor confirmation requirement under 38 C.F.R. § 3.304(f)(3). 

The first prong for service connection for an acquired psychiatric disorder, to include PTSD is medical evidence of a current disability. The record supports the Veteran having a diagnosis of anxiety since at least 2010. See November 2010 VA Examination. In a recent examination, the Veteran was diagnosed with chronic PTSD, as well as severe anxiety and depression. See September 2015 Private Examination. Additionally, the Veteran's treating psychologist, Dr. M.W., wrote a letter, indicating the Veteran meets not only the DSM-IV, but also the DSM-5 diagnostic criteria for PTSD "in relation to Vietnam traumas" with a delayed onset. See February 2014 Medical Treatment Record. 

In weighing the medical evidence and resolving the claim by giving the Veteran the benefit of the doubt, the Board finds the September 2015 private examination and Dr. M.W.'s letter to be more probative than the November 2010 VA examination. The November 2010 VA examination was conducted by a psychologist that had no prior history with the Veteran; conversely, Dr. M.W., who has been treating the Veteran from 2011 to the present, has opined that the Veteran meets the criteria for PTSD in relation to Vietnam traumas. See February 2014 Medical Treatment Record. Additionally, the November 2010 VA examination has inconsistencies; Dr. L.G. notes in one section that the Veteran does meet the DSM-IV criteria for a diagnosis of PTSD; however, immediately below that, she notes "there are some PTSD symptoms, but [the Veteran] does not meet criteria for PTSD." See November 2010 VA Examination, page 17. Additionally, she remarks that the Veteran did not receive testing for trauma exposure. Id. at 14. The opinion by Dr. M.W. specifically notes that the opinion was based, in part, on psychological testing. The review of the September 2015 private examination is remarkable for the examiner's thoroughness and attention to detail in recounting the Veteran's history and mental illnesses. Similarly, Dr. M.W.'s letter provides examples to support the finding of PTSD that the November 2010 VA examination indicated were lacking, specifically avoidance of certain situations. See February 2014 Medical Treatment Record. For these reasons, the Board finds the September 2015 private examination and Dr. M.W.'s letter to be more probative than the November 2010 VA examination and subsequently finds that prong one of service connection for an acquired psychiatric disorder to include PTSD (medical evidence of a current disability) has been satisfied. 

Prong two for service connection for an acquired psychiatric disorder to include PTSD requires medical evidence that establishes a link between current symptoms and an in-service stressor. In the September 2015 examination, Dr. E.T. provided an opinion that it is "at least as likely as not that [the Veteran's] PTSD is a direct result of his fear of hostile military activity that he experienced while he was in Vietnam." See September 2015 Examination. Dr. E.T. also notes that the Veteran has "recurrent and distressing recollections of events that occurred during his military service and frequent nightmares since his discharge from the Army." Id. The opinion of Dr. M.W. specifically states that the Veteran manifests PTSD "in relation to Vietnam traumas.". Based on these reasons, the Board finds that there is a link between his current symptoms and an in-service stressor, satisfying prong two. 

The third and final prong for service connection for an acquired psychiatric disorder is corroboration that the claimed in-service stressor occurred. As mentioned above, such corroboration is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service, pursuant to 38 C.F.R. §3.304(f)(3). As noted above, Dr. M.W. is a VA psychologist presumed to know the criteria for diagnosing PTSD due to fear of hostile military activity. The clear import from her extensive opinion is that the Veteran's reported stressors are consistent with his clinical presentation and psychological testing. Subsequently, the third and final prong for service connection for an acquired psychiatric disorder to include PTSD has been met, and thus the Veteran's claim should be granted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


